Citation Nr: 0106827	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right leg 
disability.

2. Entitlement to service connection for a seizure disorder.

3. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1951 to June 
1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1999 and June 2000 RO rating decisions that 
denied the claims for service connection for a right leg 
disability and a seizure disorder as not well grounded, and 
that denied service connection for a back disorder on the 
merits.


REMAND

The record shows that the veteran's claims for service 
connection for a right leg disability and a seizure disorder 
were denied as not well grounded.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5100, 
5103A, and 5126, and to be codified as amended at 5102, 5103, 
5106 and 5107) eliminated the concept of a well-grounded 
claim and redefined VA's duty to assist a veteran in the 
development of a claim.  In this case, there is additional VA 
duty to assist the veteran in the development of his claims.

The veteran should be advised of his right to submit any 
evidence with regard to his claims.  The RO should assist the 
veteran in obtaining any needed information.

The veteran underwent a VA neurological examination in 
November 1999.  The examiner reviewed the veteran's medical 
records and opined, without giving any reason, that the 
likelihood of epilepsy being related to head trauma in 
service was slight.  The examiner also found mild anesthesia 
of the right foot, but did not express an opinion as to the 
etiology of this condition.  Under the circumstances in this 
case, the veteran's claims folder should be sent to the 
examiner who conducted the November 1999 VA neurological 
examination or other appropriate physician for the 
preparation of an addendum that includes an opinion as to the 
etiology of the veteran's right leg condition and the reasons 
supporting the November 1999 opinion as to the likelihood of 
a connection between the epilepsy and the head injury in 
service.

Service medical records show that the veteran injured his 
left foot and sustained several abrasions and lacerations in 
an airplane accident in service.  The veteran maintains that 
his current low back disorder is causally related to this 
incident and/or to his service-connected left leg condition, 
and a report from a chiropractor dated in February 2000 
indicates that the veteran has degenerative disc disease and 
arthritis of the lumbar spine that appear to be directly 
related to an incident of service.  A review of the evidence 
shows that the veteran has not been provided with a VA 
compensation examination with regard to his claim for service 
connection for a low back disorder and he should be provided 
such an examination to determine the nature and extent of any 
low back disability, and to obtain an opinion as to the 
etiology of this condition.  Horowitz v. Brown, 5 Vet. App. 
217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for right leg problems, 
epilepsy, and a back condition since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The veteran's claims folder should be 
sent to the examiner who conducted the 
November 1999 VA neurological examination 
(or other appropriate physician if that 
examiner is unavailable) for the 
preparation of an addendum that includes 
the reasons for the opinion as to whether 
the veteran's seizure disorder is related 
to injury in service, and an opinion, 
with reasons, as to whether it is at 
least as likely as not that a right leg 
disability is related to a disease or 
injury in service; or, if not, whether it 
is at least as likely as not that his 
right leg disability was caused or 
increased by his service-connected left 
leg disability.  The physician should 
support the opinions by discussing 
medical principles as applied to the 
specific medical evidence in the 
veteran's case.  If the requested 
examination cannot be provided without 
examination of the veteran, he should be 
scheduled for such examination.

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the diagnosis of his back disorder, and 
to obtain an opinion as to the etiology 
of any back disorder found.  As above, 
the examiner should opine as to whether 
it is at least as likely as not that any 
back condition is due to an incident of 
service or to the service-connected left 
leg disability.  If the service-connected 
left leg disability aggravated a back 
condition, the level of disability 
attributable to such aggravation must be 
reported as above.  In order to assist 
the examiner in providing the requested 
information, the claims folder must be 
made available to him or her and reviewed 
prior to the examination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  The RO should review all the claims on 
the merits and consider the holding of the 
United States Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veterans Appeals prior to 
March 1, 1999) in Allen v. Brown, 7 Vet. 
App. 439 (1995) with regard secondary 
service connection for a right leg 
disability and a back disorder based on 
aggravation.  If any action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




